Name: Commission Regulation (EEC) No 1919/81 of 10 July 1981 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 189 /22 Official Journal of the European Communities 11 . 7 . 81 COMMISSION REGULATION (EEC) No 1919/81 of 10 July 1981 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Artide 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ( J ), as last amended by Regulation (EEC) No 1118 /81 (2 ), and in particular Article 3c thereof, Whereas Article 2 of Commission Regulation (EEC) No 1530/78 (3 ), as last amended by Regulation (EEC) No 1964/80 (4), requires copies of processing contracts to be forwarded, before the date on which they are to take effect, to the designated agency ; Whereas, owing to the special circumstances in which the aid and minimum price for cherries were fixed for the 1981 /82 marketing year, a proportion of contracts could only be concluded fairly late and at short notice ; whereas the said contracts provided, in general , for performance in the short term ; whereas the processors in question were therefore unable to forward copies of the contracts to the designated agen ­ cies before delivery of the products ; whereas, in order not to jeopardize the said processors ' interests, provi ­ sion should be made, subject to certain conditions, for forwarding the said contracts after the date of delivery in respect of the 1981 /82 marketing year ; The following paragraph is hereby added to Article 2 of Regulation (EEC) No 1 530/78 : 'However, for the 1981 /82 marketing year, contracts concluded for cherries may be forwarded, even after the date on which they take effect, to the said agency not later than 15 July 1981 , provided that the checks provided in Article 4 (3) of Regulation (EEC) No 1530/78 have been carried out.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 12 May 1981 for bigarreau and other sweet cherries ; 20 May 1981 for morello cherries preserved in syrup . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 July 1981 . For the Commission The President Gaston THORN (!) OJ No L 73, 21 . 3 . 1977, p . 1 . ( 2 ) OJ No L 118 , 30 . 4 . 1981 , p . 10 . (3 ) OJ No L 179, 1 . 7. 1978 , p . 21 . (4 ) OJ No L 191 , 25 . 7 . 1980, p . 17 .